Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) filed 10/16/2018 have been received and acknowledged.

Status of Application
This action is in response to communication filed 10/16/2018.
Claims 1-20 are pending and examined in the present application.
This is the first action on the merits.
This action is non-final.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1, the claims are directed to systems and processes.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, the claims are directed to a judicial exception (i.e. an abstract idea).
Step 2A(1):
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of facilitating purchase transactions. 
Specifically, representative claims 15 recites the following steps:
detecting, by a vehicle camera located on a vehicle, image data associated with a house and a realtor sign associated with the house; 
detecting, by a vehicle GPS unit, location data associated with the vehicle; 
determining, by an electronic control unit (ECU) sign data based on the image data associated with the realtor sign and house data based on the image data associated with the house; 
determining, by the ECU, house location data based on the location data; 
communicating, by a vehicle transceiver, the sign data, the house data, and the house location data; 
receiving, by a remote data server, the sign data, the house data, and the house location data; and 
updating, by the remote data server, the real estate listing data stored in memory based on the received sign data, the received house data, and the received house location data.

The above limitations, under their broadest reasonable interpretation, falls within “Certain Methods of Organizing Human Activity.”  Under the 2019 PEG, certain methods of organizing human activity include:

-	commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
-	managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Taking image and sign data associated with a house, taking location data, and updating a real estate listing based on said data, all constitute operations toward organizing sales activity pertaining to real estate.  If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea (Step 2A.1: YES).
Step 2A(2)
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  
The claim recites additional elements beyond the judicial exception, including:
detecting, by a vehicle camera located on a vehicle, image data associated with a house and a realtor sign associated with the house; 
detecting, by a vehicle GPS unit, location data associated with the vehicle; 
determining, by an electronic control unit (ECU) sign data based on the image data associated with the realtor sign and house data based on the image data associated with the house; 
determining, by the ECU, house location data based on the location data; 
communicating, by a vehicle transceiver, the sign data, the house data, and the house location data; 
receiving, by a remote data server, the sign data, the house data, and the house location data; and 
updating, by the remote data server, the real estate listing data stored in memory based on the received sign data, the received house data, and the received house location data.
These limitations are not indicative of integration into a practical application because:
The additional elements are recited at a high level of generality such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.), and fail to detail their own operation.  Specifically, the additional element of camera and gps on the vehicle are recited purely in terms of performing the functions of their generic device types, taking pictures and providing location information respectively.  The ECU, transceiver, data server and memory are likewise recited in a generic manner with no detail as to its operation and structure outside of performing the abstract steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Accordingly the claim is not integrated into a practical application (Step 2A.2: NO).
Step 2B
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
In the case of system claim 8, taken individually or as a whole, the additional elements do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
-	receiving or transmitting data over a network (transmitting the sign and house data to the vehicle and remote server) see Symantec, TLI Communications, OIP Techs
-	storing and retrieving information in memory (retrieving images, sign and house data, updating the real estate listing) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Ultimately, the claimed machine(s) function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limit on the claim scope (see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)). The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth with any specificity the interactions of the machine itself.  Conversely, the claims are only specific in how the computer is used to facilitate the abstract idea itself using routine and conventional operations of the generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine or improvement on the computer itself. Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.

The analysis above applies to all statutory categories of invention.  The dependent claims, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. Specifically:
Claim 6 recites a user device configured to communicate with the remote data server, which fails go beyond reciting a generic computing device in the form of a user device “configured’ to perform some step.
Claims 7, 15 recite using machine learning to determine sign data, but provides no further detail regarding the machine learning technique, necessitating the interpretation that the recited element is a generic technique providing no additional meaning to the judicial exception.
Claims 8-10, in addition to reciting the elements recited in claim 1, recite a vehicle memory and the realtor sign being a network-connected realtor sign with memory and transceiver, the additional elements recited with a similar lack of detail so as to necessitate their interpretation as generic computing elements recited purely in terms of reciting the steps of the judicial exception.  The vehicle memory is recited purely in terms of storing information, the network-connected realtor sign is described only in terms of communicating information, and the transceiver likewise is recited as only receiving information.  As such, these elements cannot be said to integrate the judicial exception into an abstract idea.
Claims 14, recite a vehicle display, which is likewise recited as a non-descript, generic element for displaying information.
The claims provide minimal technical structure or components for further consideration either individually or as ordered combinations with the independent claims. As such, additional recited 
Claims 17-20 are held to be eligible under 35 USC 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kench et al. (US 20190340449 A1)(“Kench”) in view of Rodriguez (US 20060235712 A1) (“Rodriguez”).
Claim 1: 
Kench discloses a system for gathering real estate listing data, the system comprising: 
a vehicle camera located on a vehicle and configured to detect image data associated with a house and a realtor sign associated with the house; a vehicle GPS unit configured to detect location data associated with the vehicle (0009, “FIG. 1 is a block diagram of an exemplary system architecture 100 for capturing, collecting, and distributing event information displayed on signs. In one embodiment, a Motor vehicle 110 utilizes imaging system 112 to capture an image of an event advertisement sign 150, such as a sign, poster, signboard, sandwich board, etc. placed on a street corner, attached to a traffic light, held by a person, etc. For example, sign 150 illustrates a real estate advertisement signboard typically placed on a street corner with event information providing the purpose of the sign (e.g., a listing for real estate), the listing agent (e.g., Jane Doe), an address associated with a listed property (e.g., 1234 April Boulevard), and a directional indicator relative to the sign's 150 real world location.”)(0029, “In one embodiment, motor vehicle 202 includes an imaging system 212, which can include one or more cameras for capturing images of the environment surrounding motor vehicle 202. For example, one or more cameras of imaging system 212 may capture images of objects surrounding motor vehicle 202 as motor vehicle travels between real world locations. Motor vehicle also includes a positioning system 214, such as a GNSS based positioning system that determines a current real world location of the motor vehicle, in real time, as the motor vehicle 202 travels between real world locations. Both the captured images and location information are continuously or periodically provided to event intelligence system 220.”); 
an electronic control unit (ECU) connected to the vehicle camera and the vehicle GPS unit, and configured to: determine sign data based on the image data associated with the realtor sign and house data, and determine house location data based on the location data (0009, “FIG. 1 is a block diagram of an exemplary system architecture 100 for capturing, collecting, and distributing event information displayed on signs. In one embodiment, a motor vehicle 110 includes an imaging system 112 (e.g., one or more cameras, RADAR, LIDAR, image analysis processor, etc.) and a positioning system 114 (e.g., GNSS system, such as a global positioning system ( GPS)).”)(0010, “In one embodiment, imaging system 112 provides captured image data to event intelligence analyzer 116 [ECU], which extracts one or more event information elements from the sign by performing image analysis on the captured sign's image…Furthermore, the positioning system 114 may determine a real world location of the motor vehicle 110 when an image of the sign 150 was captured in order to associate the determined real world location of motor vehicle 110 with the image of the sign, and thus the extracted information. Similarly, timing information associated with when the image was captured may be associated by event intelligence analyzer 116 with the extracted information.”)(0010, “In one embodiment, event intelligence analyzer 116 may further process one or more of the extracted event information elements to better define the element…In another example, the extracted sign's purpose (e.g., real estate listing) and the extracted address and/or listing agent's name, may be used by event intelligence analyzer 116 to obtain data not listed on the sign. Event intelligence analyzer 116 may query a third party server 140, such as a multiple listing server (MLS) databased system, based on the address and/or listing agent's name to complete information associated with the sign, such as price of a house associated with the real estate listing, time of the event, etc [house data].”); 
a vehicle transceiver connected to the ECU (0020, “In one embodiment, motor vehicle 202 is a system, which may include one or more processor(s) 212, a memory 205, a network interface 204, a wireless subsystem 205, a display 206, a navigation system 218, and an imaging system 212.”) and configured to communicate the sign data, the house data, and the house location data (0012, “In embodiments, event intelligence analyzer 116 of motor vehicle 110 communicates the data associated with and extracted from the captured image of the sign, such as the estimated location of the sign, a categorization of the sign's type, an estimated location of an event advertised in the sign including an optional confidence interval, a time of the image capture, various information elements extracted from the sign's content (e.g., addresses, time, directional indicators, business names, individual names, words of event description, etc.), as well as information learned based on the extracted information (e.g., by querying one or more third party server(s) 140), to event aggregation server 130.”); 
0013-0014, “In one embodiment, event aggregation server 130 is a remote computer processing system that may receive event information elements extracted by event intelligence analyzer 116 of motor vehicle 110 from image data (e.g., the data generated by motor vehicle 110 from the image, GNSS data associated with sign 150, and information learned by querying third party system(s) 140)…In the embodiments, event aggregation server 130 then maps extracted sign information elements to a real world location to build an event profile associated with the sign 150 in an events profile database. In embodiments, the event profiles database maintained by event aggregation server 130 includes a unique record for each determined event, and each of the information elements associated with the event. For example, event aggregation server 130 stores a record of the first instance associated with the capture and extraction of event details from sign 150. Then, when a new instance of event details (e.g., subsequently uploaded to or extracted by server 130) is received for sign 150, for example from a second motor vehicle (not shown) that also captured an image and extracts information associated with sign 150, a new record of the event is not created by event aggregation server 130. Instead, any additional information received from subsequent image capture and event information extraction may be integrated into the existing record by event aggregation server 130 to further refine, expand, or update the event's profile.”).
Kench does not disclose, but Rodriguez teaches determining house data based on image data associated with the house (0039, “Next, mapping and/or satellite imagery can be retrieved in 49 to view parcel property pictures and maps and to get property dimensions and other information as to property size and appearance.”)(0064, “The system search results will present further information found on the property/person of interest 351, 352, 353, 354, and 355 in FIG. 10…220 in FIG. 7 and 260 in FIG. 8 show some of the information that can be retrieved by the system. Information that is to be retrieved and/or used for calculations include 261 in FIG. 8 property location information, 262 MLS target property listing information, 263 last sale information, 264 previous sale information one sale back, 265 previous sale information 2 sales back, 266 previous sale information 3 sales back, 267 MLS comparable property information, 268 property information as to number of rooms, garage size, baths and bedrooms, 269 appraisal information, 270 property picture and/or diagram and other miscellaneous information, 271 schooling information, 272 Employment index, property built year and Housing Price Index (HPI).”);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Rodriguez in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure with the above teachings of Rodriguez, so as to gather information related to a real estate asset (0002-0003)
Claim 2:
Kench/Rodriguez teaches claim 1.
Kench further discloses:
wherein the sign data includes at least one of:
a name of a listing agent, a name of a listing realty company, a phone number, an email address, a fax number, a QR code, or a URL of a webpage (0009, “Motor vehicle 110 utilizes imaging system 112 to capture an image of an event advertisement sign 150, such as a sign, poster, signboard, sandwich board, etc. placed on a street corner, attached to a traffic light, held by a person, etc. For example, sign 150 illustrates a real estate advertisement signboard typically placed on a street corner with event information providing the purpose of the sign (e.g., a listing for real estate), the listing agent (e.g., Jane Doe), an address associated with a listed property (e.g., 1234 April Boulevard), and a directional indicator relative to the sign's 150 real world location.”).
Claim 3:
Kench/Rodriguez teaches claim 1.
	Kench does not teach, but Rodriguez teaches:
wherein the house data includes at least one of:
a number of windows, a number of garages, a lawn status, number of trees, a status of the windows, a status of the garages, a paint color, a roof status, or a front door status (0039, “Next, mapping and/or satellite imagery can be retrieved in 49 to view parcel property pictures and maps and to get property dimensions and other information as to property size and appearance.”)(0064, “The system search results will present further information found on the property/person of interest 351, 352, 353, 354, and 355 in FIG. 10…220 in FIG. 7 and 260 in FIG. 8 show some of the information that can be retrieved by the system. Information that is to be retrieved and/or used for calculations include 261 in FIG. 8 property location information, 262 MLS target property listing information, 263 last sale information, 264 previous sale information one sale back, 265 previous sale information 2 sales back, 266 previous sale information 3 sales back, 267 MLS comparable property information, 268 property information as to number of rooms, garage size, baths and bedrooms, 269 appraisal information, 270 property picture and/or diagram and other miscellaneous information, 271 schooling information, 272 Employment index, property built year and Housing Price Index (HPI).”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Rodriguez in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to 0002-0003)
Claim 4:
Kench/Rodriguez teaches claim 1.
Kench further discloses:
wherein the house location data are geographical coordinates of the house or an address of the house (0009, “Motor vehicle 110 utilizes imaging system 112 to capture an image of an event advertisement sign 150, such as a sign, poster, signboard, sandwich board, etc. placed on a street corner, attached to a traffic light, held by a person, etc. For example, sign 150 illustrates a real estate advertisement signboard typically placed on a street corner with event information providing the purpose of the sign (e.g., a listing for real estate), the listing agent (e.g., Jane Doe), an address associated with a listed property (e.g., 1234 April Boulevard), and a directional indicator relative to the sign's 150 real world location.”).
Claim 5:
Kench/Rodriguez teaches claim 1.
Kench further discloses:
a plurality of other vehicles each having a respective vehicle camera, a respective vehicle GPS unit, a respective ECU, and a respective vehicle transceiver, and wherein each vehicle of the plurality of other vehicles is configured to determine sign data, house data, and house location data and communicate the determined data to the remote data server to continuously and automatically update the real estate listing data of the remote data server in a computationally efficient and distributed manner (0013-0014, “In one embodiment, event aggregation server 130 is a remote computer processing system that may receive event information elements extracted by event intelligence analyzer 116 of motor vehicle 110 from image data (e.g., the data generated by motor vehicle 110 from the image, GNSS data associated with sign 150, and information learned by querying third party system(s) 140)…In the embodiments, event aggregation server 130 then maps extracted sign information elements to a real world location to build an event profile associated with the sign 150 in an events profile database. In embodiments, the event profiles database maintained by event aggregation server 130 includes a unique record for each determined event, and each of the information elements associated with the event. For example, event aggregation server 130 stores a record of the first instance associated with the capture and extraction of event details from sign 150. Then, when a new instance of event details (e.g., subsequently uploaded to or extracted by server 130) is received for sign 150, for example from a second motor vehicle (not shown)  [other vehicles] that also captured an image and extracts information associated with sign 150, a new record of the event is not created by event aggregation server 130. Instead, any additional information received from subsequent image capture and event information extraction may be integrated into the existing record by event aggregation server 130 to further refine, expand, or update the event's profile.”) (Examiner note: “in a computational efficient and distributed manner” is interpreted as intended purpose and given little patentable weight and performing data collection by a plurality of vehicles, i.e. distributing the collection step across multiple vehicles such that one vehicle can update the listing initially collected by another vehicle and hence easily keep the listings up to date, constitutes “a computationally efficient and distributed manner”).
Claim 6:
Kench/Rodriguez teaches claim 1.
Kench further discloses:
a user device configured to communicate with the remote data server and access the real estate listing data stored on the remote data server (0018, “In one embodiment, event aggregation server 130 is further responsible for establishing user profiles associated with the users of various user devices (e.g., motor vehicle 110 and 120). For example, event aggregation server 130 generates user profiles by receiving from a user a specification of event categories for which notifications should be provided (e.g., real estate, home wares sales, restaurants, etc.).”).
Claim 7:
Kench/Rodriguez teaches claim 1.
Kench further discloses:
wherein the ECU uses machine learning to determine the sign data and the house data from the image data (0010, “In one embodiment, imaging system 112 provides captured image data to event intelligence analyzer 116, which extracts one or more event information elements from the sign by performing image analysis on the captured sign's image. In embodiments, the image analysis performed by event intelligence analyzer 116 can include applying one or more machine learning model trained image classifiers to the captured image of the sign to extract and recognize, for example, event information elements such as the listing agent's name, a company associated with the sign, a logo displayed on the sign, determine that the directional indicator is present on the sign, etc.”).
Claim 15:
Kench discloses method for gathering real estate listing data, the method comprising: 
detecting, by a vehicle camera located on a vehicle, image data and a realtor sign associated with the house; detecting, by a vehicle GPS unit, location data associated with the vehicle (0009, “FIG. 1 is a block diagram of an exemplary system architecture 100 for capturing, collecting, and distributing event information displayed on signs. In one embodiment, a motor vehicle 110 includes an imaging system 112 (e.g., one or more cameras, RADAR, LIDAR, image analysis processor, etc.) and a positioning system 114 (e.g., GNSS system, such as a global positioning system ( GPS))….Motor vehicle 110 utilizes imaging system 112 to capture an image of an event advertisement sign 150, such as a sign, poster, signboard, sandwich board, etc. placed on a street corner, attached to a traffic light, held by a person, etc. For example, sign 150 illustrates a real estate advertisement signboard typically placed on a street corner with event information providing the purpose of the sign (e.g., a listing for real estate), the listing agent (e.g., Jane Doe), an address associated with a listed property (e.g., 1234 April Boulevard), and a directional indicator relative to the sign's 150 real world location.”)(0029, “In one embodiment, motor vehicle 202 includes an imaging system 212, which can include one or more cameras for capturing images of the environment surrounding motor vehicle 202. For example, one or more cameras of imaging system 212 may capture images of objects surrounding motor vehicle 202 as motor vehicle travels between real world locations. Motor vehicle also includes a positioning system 214, such as a GNSS based positioning system that determines a current real world location of the motor vehicle, in real time, as the motor vehicle 202 travels between real world locations. Both the captured images and location information are continuously or periodically provided to event intelligence system 220.”); 
determining, by an electronic control unit (ECU) sign data based on the image data associated with the realtor sign and house data(0009, “FIG. 1 is a block diagram of an exemplary system architecture 100 for capturing, collecting, and distributing event information displayed on signs. In one embodiment, a motor vehicle 110 includes an imaging system 112 (e.g., one or more cameras, RADAR, LIDAR, image analysis processor, etc.) and a positioning system 114 (e.g., GNSS system, such as a global positioning system ( GPS)).”)(0010, “In one embodiment, imaging system 112 provides captured image data to event intelligence analyzer 116 [ECU], which extracts one or more event information elements from the sign by performing image analysis on the captured sign's image…Furthermore, the positioning system 114 may determine a real world location of the motor vehicle 110 when an image of the sign 150 was captured in order to associate the determined real world location of motor vehicle 110 with the image of the sign, and thus the extracted information. Similarly, timing information associated with when the image was captured may be associated by event intelligence analyzer 116 with the extracted information.”)(0010, “In one embodiment, event intelligence analyzer 116 may further process one or more of the extracted event information elements to better define the element…In another example, the extracted sign's purpose (e.g., real estate listing) and the extracted address and/or listing agent's name, may be used by event intelligence analyzer 116 to obtain data not listed on the sign. Event intelligence analyzer 116 may query a third party server 140, such as a multiple listing server (MLS) databased system, based on the address and/or listing agent's name to complete information associated with the sign, such as price of a house associated with the real estate listing, time of the event, etc [house data].”); 
determining, by the ECU, house location data based on the location data (0009, “Motor vehicle 110 utilizes imaging system 112 to capture an image of an event advertisement sign 150, such as a sign, poster, signboard, sandwich board, etc. placed on a street corner, attached to a traffic light, held by a person, etc. For example, sign 150 illustrates a real estate advertisement signboard typically placed on a street corner with event information providing the purpose of the sign (e.g., a listing for real estate), the listing agent (e.g., Jane Doe), an address associated with a listed property (e.g., 1234 April Boulevard), and a directional indicator relative to the sign's 150 real world location.”); 
communicating, by a vehicle transceiver, the sign data, the house data, and the house location data (0012, “In embodiments, event intelligence analyzer 116 of motor vehicle 110 communicates the data associated with and extracted from the captured image of the sign, such as the estimated location of the sign, a categorization of the sign's type, an estimated location of an event advertised in the sign including an optional confidence interval, a time of the image capture, various information elements extracted from the sign's content (e.g., addresses, time, directional indicators, business names, individual names, words of event description, etc.), as well as information learned based on the extracted information (e.g., by querying one or more third party server(s) 140), to event aggregation server 130.”); 
receiving, by a remote data server, the sign data, the house data, and the house location data; and updating, by the remote data server, the real estate listing data stored in memory based on the 0013-0014, “In one embodiment, event aggregation server 130 is a remote computer processing system that may receive event information elements extracted by event intelligence analyzer 116 of motor vehicle 110 from image data (e.g., the data generated by motor vehicle 110 from the image, GNSS data associated with sign 150, and information learned by querying third party system(s) 140)…In the embodiments, event aggregation server 130 then maps extracted sign information elements to a real world location to build an event profile associated with the sign 150 in an events profile database. In embodiments, the event profiles database maintained by event aggregation server 130 includes a unique record for each determined event, and each of the information elements associated with the event. For example, event aggregation server 130 stores a record of the first instance associated with the capture and extraction of event details from sign 150. Then, when a new instance of event details (e.g., subsequently uploaded to or extracted by server 130) is received for sign 150, for example from a second motor vehicle (not shown) that also captured an image and extracts information associated with sign 150, a new record of the event is not created by event aggregation server 130. Instead, any additional information received from subsequent image capture and event information extraction may be integrated into the existing record by event aggregation server 130 to further refine, expand, or update the event's profile.”).
Kench discloses a vehicle camera detecting image information (0009); Kench does not disclose, but Rodriguez teaches image data associated with a house, and determining house data based on image data associated with the house (0039, “Next, mapping and/or satellite imagery can be retrieved in 49 to view parcel property pictures and maps and to get property dimensions and other information as to property size and appearance.”)(0064, “The system search results will present further information found on the property/person of interest 351, 352, 353, 354, and 355 in FIG. 10…220 in FIG. 7 and 260 in FIG. 8 show some of the information that can be retrieved by the system. Information that is to be retrieved and/or used for calculations include 261 in FIG. 8 property location information, 262 MLS target property listing information, 263 last sale information, 264 previous sale information one sale back, 265 previous sale information 2 sales back, 266 previous sale information 3 sales back, 267 MLS comparable property information, 268 property information as to number of rooms, garage size, baths and bedrooms, 269 appraisal information, 270 property picture and/or diagram and other miscellaneous information, 271 schooling information, 272 Employment index, property built year and Housing Price Index (HPI).”);
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Rodriguez in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure with the above teachings of Rodriguez, so as to gather information related to a real estate asset (0002-0003)
Claim 16:
Kench/Rodriguez teaches claim 15.
Kench further discloses:
wherein the ECU uses machine learning to determine the sign data and the house data from the image data (0010, “In one embodiment, imaging system 112 provides captured image data to event intelligence analyzer 116, which extracts one or more event information elements from the sign by performing image analysis on the captured sign's image. In embodiments, the image analysis performed by event intelligence analyzer 116 can include applying one or more machine learning model trained image classifiers to the captured image of the sign to extract and recognize, for example, event information elements such as the listing agent's name, a company associated with the sign, a logo displayed on the sign, determine that the directional indicator is present on the sign, etc.”)(0030, “Event intelligence system 220 includes image analyzer 222. Image analyzer 222 is responsible for determining and extracting various informational characteristics about signs, such as ephemeral signboards discussed in greater detail above, that are depicted within the images captured by imaging system 212. In embodiments, image analyzer 222 accesses one or more classifiers 224, for example by accessing the classifiers when stored in memory 205). Each classifier may be a machine learning trained image analysis classifier that extracts data from visual objects within the captured images, and performs one or more recognition operations for determining the content and/or meaning associated with the extracted data. For example, one of the classifiers 224 may include a text recognition classier trained to recognize various types of written data (e.g., handwritten, mechanically reproduced, etc.)…As yet another example, one of the classifiers 224 may associate various extracted content with an inferred purpose or meaning for the sing's content, such as distinguishing between real estate signs (e.g., when real estate logos are recognized, MLS listing IDs are found [house data], etc.), retail store signs (e.g., based on content advertising "sale"), restaurant signs (e.g., with content indicative of food, or food related content such as "Happy Hour!").”).
Claims 8-9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kench in view of Lee (US 20170154390 A1) (“Lee”).
Claim 8: 
Kench discloses a system for distributing real estate listing data, the system comprising: 
a vehicle memory configured to store house preference data associated with a user (0018, “In one embodiment, event aggregation server 130 is further responsible for establishing user profiles associated with the users of various user devices (e.g., motor vehicle 110 and 120). For example, event aggregation server 130 generates user profiles by receiving from a user a specification of event categories for which notifications should be provided (e.g., real estate, home wares sales, restaurants, etc.).”) (0038, “In one embodiment, event aggregator 270 further maintains a user profile data store 282. User profile generator 276 may interact with user interface generator 226 of motor vehicle 202 in the creation of a user profile. Other devices, such as a user's mobile telephone, personal computer, tablet, etc. may also be used to establish a user profile maintained by event aggregation server. User profile generator 276 establishes a user profile for a user including various interests, notification preferences, geographical regions, etc. For example, a user profile could specify an interest in real estate listings, a real estate type (e.g., condo, house, commercial property, etc.), a price range for listings the user is interested in, a specific neighborhood, etc.”); 
a vehicle transceiver connected to the vehicle memory (0020, “In one embodiment, motor vehicle 202 is a system, which may include one or more processor(s) 212, a memory 205, a network interface 204, a wireless subsystem 205, a display 206, a navigation system 218, and an imaging system 212.”) and configured to communicate the house preference data (0018, “In one embodiment, event aggregation server 130 is further responsible for establishing user profiles associated with the users of various user devices (e.g., motor vehicle 110 and 120). For example, event aggregation server 130 generates user profiles by receiving from a user a specification of event categories for which notifications should be provided (e.g., real estate, home wares sales, restaurants, etc.).”)(0020, “In fact, motor vehicle 120 may not come into any visual contact with sign 150, but may be alerted to the event advertised by the sign based on various characteristics predefined by the user (e.g., real estate listings around location X, for single family homes below the price of Y).”)(0038, “In one embodiment, event aggregator 270 further maintains a user profile data store 282. User profile generator 276 may interact with user interface generator 226 of motor vehicle 202 in the creation of a user profile. Other devices, such as a user's mobile telephone, personal computer, tablet, etc. may also be used to establish a user profile maintained by event aggregation server. User profile generator 276 establishes a user profile for a user including various interests, notification preferences, geographical regions, etc. For example, a user profile could specify an interest in real estate listings, a real estate type (e.g., condo, house, commercial property, etc.), a price range for listings the user is interested in, a specific neighborhood, etc.”); 
Kench discloses a realtor sign associated with a house, and a match indication communicated to the vehicle transceiver when the house preference data matches the listing data corresponding to the house (0009, “FIG. 1 is a block diagram of an exemplary system architecture 100 for capturing, collecting, and distributing event information displayed on signs. In one embodiment, a motor vehicle 110 includes an imaging system 112 (e.g., one or more cameras, RADAR, LIDAR, image analysis processor, etc.) and a positioning system 114 (e.g., GNSS system, such as a global positioning system ( GPS))….Motor vehicle 110 utilizes imaging system 112 to capture an image of an event advertisement sign 150, such as a sign, poster, signboard, sandwich board, etc. placed on a street corner, attached to a traffic light, held by a person, etc. For example, sign 150 illustrates a real estate advertisement signboard typically placed on a street corner with event information providing the purpose of the sign (e.g., a listing for real estate), the listing agent (e.g., Jane Doe), an address associated with a listed property (e.g., 1234 April Boulevard), and a directional indicator relative to the sign's 150 real world location.”)(0018-0019, “In one embodiment, event aggregation server 130 is further responsible for establishing user profiles associated with the users of various user devices (e.g., motor vehicle 110 and 120). For example, event aggregation server 130 generates user profiles by receiving from a user a specification of event categories for which notifications should be provided (e.g., real estate, home wares sales, restaurants, etc…In one embodiment, after a user establishes a user profile with event aggregation server 130, the user's mobile device (e.g., motor vehicle 120) then receives relevant event notifications based on, for example, the motor vehicle's reported location, one or more event characteristics in the user's profile, and whether an event is still active. Therefore, the event notifications are relevant to a user's interests [location/event information matching preference data], timely relative to an event's duration, and relevant to a user's current location.”)(0020, “Beneficially, motor vehicle 120 may receive event information details for events listed by sign 150, which are not actually witnessed by an imaging system (not shown) of motor vehicle 120 or a user of motor vehicle 120. In fact, motor vehicle 120 may not come into any visual contact with sign 150, but may be alerted to the event advertised by the sign based on various characteristics predefined by the user (e.g., real estate listings around location X, for single family homes below the price of Y).”)(0038, “In one embodiment, event aggregator 270 further maintains a user profile data store 282. User profile generator 276 may interact with user interface generator 226 of motor vehicle 202 in the creation of a user profile. Other devices, such as a user's mobile telephone, personal computer, tablet, etc. may also be used to establish a user profile maintained by event aggregation server. User profile generator 276 establishes a user profile for a user including various interests, notification preferences, geographical regions, etc. For example, a user profile could specify an interest in real estate listings, a real estate type (e.g., condo, house, commercial property, etc.), a price range for listings the user is interested in, a specific neighborhood, etc.”)
Kench Further discloses a realtor sign associated with the house and a vehicle transceiver, as noted above, but does not disclose, however Lee teaches:
a network-connected realtor sign associated with a house (0022, “A beacon is installed or attached to a real estate property which is registered via software as a property for sale, (when the real estate is a building the beacon is attached to the building, and when the real estate is a parcel of land, the beacon is attached to a pole or a road sign).”), and configured to receive the house preference data, compare the house preference data to listing data corresponding to the house, and communicate a match indication to the vehicle transceiver when the house preference data matches the listing data corresponding to the house (0031, “When an application which receives the particular ID values broadcast from the beacons, the application, sends the received particular ID values to a real estate information server (e.g., realty information server 203). Matching of the particular ID values and the real estate information content IDs is based on contents which are stored in a content database. To retrieve the contents from the content database, distance and location coordinate information between a current access point (AP) and a user smartphone are determined and used. Here, identified information returns ID values and information of presently closest AR which becomes pairing information for the ID value and information of currently closest smartphone. As such, the AP (beacon) installed at the real estate property and the smartphone of the user are matched (or paired), and as a result, exact contents that are relevant to particular coordinate values of the locations of the smartphone are provided to the user who are visiting the particular real estate property and are located at a specific location. Further, if user verification is performed by a user application installed as an app, as to whether the user is a prospective buyer, after a successful verification, all the information may be provided to the user via an application installed on the user's smartphone or mobile device.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Lee in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure with the above teachings of Lee, so as to remotely provide the user with all information associated with a property for sale (0013).
Claim 9:
Kench/Lee teaches claim 8.
Kench discloses a realtor sign associated with the house and a vehicle transceiver, as noted above, but does not disclose, however Lee teaches:
0005, “At the server, analysis of the received information on the signals from the beacon(s) and reprocessing of the received information are performed, and additional work is needed to provide a service created by a user and a manager software application. According to the present technology, as a component of the property information trading platform, a beacon is installed as an Access Point for each property, the identification (ID) of the signal from the beacon [listing data stored on the beacon/sign] is received at a user's smart phone and a query for information is sent to the server.”), 
a transceiver configured to communicate with the vehicle transceiver (0022, “A beacon is installed or attached to a real estate property which is registered via software as a property for sale, (when the real estate is a building the beacon is attached to the building, and when the real estate is a parcel of land, the beacon is attached to a pole or a road sign).”), and a processor configured to compare the house preference data to listing data corresponding to the house (0031, “When an application which receives the particular ID values broadcast from the beacons [listing data corresponding to the house], the application, sends the received particular ID values to a real estate information server (e.g., realty information server 203). Matching of the particular ID values and the real estate information content IDs is based on contents which are stored in a content database. To retrieve the contents from the content database, distance and location coordinate information between a current access point (AP) and a user smartphone are determined and used. Here, identified information returns ID values and information of presently closest AR which becomes pairing information for the ID value and information of currently closest smartphone. As such, the AP (beacon) installed at the real estate property and the smartphone of the user are matched (or paired), and as a result, exact contents that are relevant to particular coordinate values of the locations of the smartphone are provided to the user who are visiting the particular real estate property and are located at a specific location. Further, if user verification is performed by a user application installed as an app, as to whether the user is a prospective buyer [house preference data], after a successful verification, all the information may be provided to the user via an application installed on the user's smartphone or mobile device.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Lee in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure with the above teachings of Lee, so as to remotely provide the user with all information associated with a property for sale (0013).
Claim 14: 
Kench/Lee teaches claim 8, 
Kench discloses a sign, and communicating listing data corresponding to the house to the [user] vehicle transceiver when the house preference data matches the listing data corresponding to the house, and wherein the system further comprises a display configured to display the listing data (0009, “FIG. 1 is a block diagram of an exemplary system architecture 100 for capturing, collecting, and distributing event information displayed on signs. In one embodiment, a motor vehicle 110 includes an imaging system 112 (e.g., one or more cameras, RADAR, LIDAR, image analysis processor, etc.) and a positioning system 114 (e.g., GNSS system, such as a global positioning system ( GPS))….Motor vehicle 110 utilizes imaging system 112 to capture an image of an event advertisement sign 150, such as a sign, poster, signboard, sandwich board, etc. placed on a street corner, attached to a traffic light, held by a person, etc. For example, sign 150 illustrates a real estate advertisement signboard typically placed on a street corner with event information providing the purpose of the sign (e.g., a listing for real estate), the listing agent (e.g., Jane Doe), an address associated with a listed property (e.g., 1234 April Boulevard), and a directional indicator relative to the sign's 150 real world location.”)(0018-0019, “In one embodiment, event aggregation server 130 is further responsible for establishing user profiles associated with the users of various user devices (e.g., motor vehicle 110 and 120). For example, event aggregation server 130 generates user profiles by receiving from a user a specification of event categories for which notifications should be provided (e.g., real estate, home wares sales, restaurants, etc…In one embodiment, after a user establishes a user profile with event aggregation server 130, the user's mobile device (e.g., motor vehicle 120) then receives relevant event notifications based on, for example, the motor vehicle's reported location, one or more event characteristics in the user's profile, and whether an event is still active. Therefore, the event notifications are relevant to a user's interests [location/event information matching preference data], timely relative to an event's duration, and relevant to a user's current location.”)(0020, “Beneficially, motor vehicle 120 may receive event information details for events listed by sign 150, which are not actually witnessed by an imaging system (not shown) of motor vehicle 120 or a user of motor vehicle 120. In fact, motor vehicle 120 may not come into any visual contact with sign 150, but may be alerted to the event advertised by the sign based on various characteristics predefined by the user (e.g., real estate listings around location X, for single family homes below the price of Y).”)(0038, “In one embodiment, event aggregator 270 further maintains a user profile data store 282. User profile generator 276 may interact with user interface generator 226 of motor vehicle 202 in the creation of a user profile. Other devices, such as a user's mobile telephone, personal computer, tablet, etc. may also be used to establish a user profile maintained by event aggregation server. User profile generator 276 establishes a user profile for a user including various interests, notification preferences, geographical regions, etc. For example, a user profile could specify an interest in real estate listings, a real estate type (e.g., condo, house, commercial property, etc.), a price range for listings the user is interested in, a specific neighborhood, etc.”)(0023, “In one embodiment, motor vehicle 202 is a system, which may include one or more processor(s) 212, a memory 205, a network interface 204, a wireless subsystem 205, a display 206, a navigation system 218, and an imaging system 212.”);
Kench does not disclose, however Lee teaches:
wherein the network-connected realtor sign is further configured to communicate the listing data corresponding to the house to the [user] vehicle transceiver when the house preference data matches the listing data corresponding to the house, and wherein the system further comprises a display configured to display the listing data (0031, “When an application which receives the particular ID values broadcast from the beacons [listing data corresponding to the house], the application, sends the received particular ID values to a real estate information server (e.g., realty information server 203). Matching of the particular ID values and the real estate information content IDs is based on contents which are stored in a content database. To retrieve the contents from the content database, distance and location coordinate information between a current access point (AP) and a user smartphone are determined and used. Here, identified information returns ID values and information of presently closest AR which becomes pairing information for the ID value and information of currently closest smartphone. As such, the AP (beacon) installed at the real estate property and the smartphone of the user are matched (or paired), and as a result, exact contents that are relevant to particular coordinate values of the locations of the smartphone are provided to the user who are visiting the particular real estate property and are located at a specific location. Further, if user verification is performed by a user application installed as an app, as to whether the user is a prospective buyer [house preference data], after a successful verification, all the information may be provided to the user via an application installed on the user's smartphone or mobile device.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Lee in the disclosure, since the claimed invention is merely a 0013).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kench/Lee in view of Cheng et al. (US 10009301 B1) (“Cheng”).
Claim 10:
Kench/Lee teaches claim 8.
The combination does not teach, but Cheng teaches:
wherein the network-connected realtor sign is further configured to: communicate the house preference data to one or more secondary network-connected realtor signs, receive, from the one or more secondary network-connected realtor signs, an alternate match indication and listing data when the house preference data matches listing data of a secondary network-connected realtor sign from the one or more secondary network-connected realtor signs, and communicate, to the vehicle transceiver, the listing data of a house associated with the secondary network-connected realtor sign (col. 7 line 35-50, “When a mobile device 120 detects a beacon 110, the mobile device 120 selectively presents a message corresponding to the beacon 110, according to the relevance of the location of the beacon 110 to the user of the mobile device [beacon/sign is network connected]. If the location satisfies certain user-specified criteria, the mobile device 120 can provide a real-time notification to the user while the user is near the beacon 110. If the location does not satisfy the user-specified criteria, the mobile device 120 does not notify the user. The messages for the beacons 110 can each describe the location where the beacon 110 is located, such as a real estate property for sale or for rent [property info is provided via beacons at the property]. As a result, as a mobile device 120 travels and detects beacons 110, the mobile device 120 can notify the user of nearby properties of interest and provide descriptions of those properties, while not providing unnecessary notifications about properties that are not relevant to the user.”) (col. 17 line 40-47, “Messages provided by the server system 210 for display in a notification 341 may relate to different properties than the one where the detected beacon 250c is located. For example, even if a user is near a beacon for a first property, the server system 210 may provide notification 341 with listing information for a second property [beacon operatively connected to another property beacon to provide information regarding the second property], especially if the first property is not within the user's filter parameters and the second property is. In some cases, a user may provide filter parameters that are so strict that there are few or no matches. The server system 210 can generate messages that are helpful in this scenario, even if no pre-determined user-defined message is applicable.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Cheng in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Cheng, so as to provide information on properties the user may be interested (col. 17 line 40-47).
Claim 11:
Kench/Lee teaches claim 8.
Kench further discloses communicating the house preference data to a remote data server (0018, “In one embodiment, event aggregation server 130 is further responsible for establishing user profiles associated with the users of various user devices (e.g., motor vehicle 110 and 120). For example, event aggregation server 130 generates user profiles by receiving from a user a specification of event categories for which notifications should be provided (e.g., real estate, home wares sales, restaurants, etc.).”) (0038, “In one embodiment, event aggregator 270 further maintains a user profile data store 282. User profile generator 276 may interact with user interface generator 226 of motor vehicle 202 in the creation of a user profile. Other devices, such as a user's mobile telephone, personal computer, tablet, etc. may also be used to establish a user profile maintained by event aggregation server. User profile generator 276 establishes a user profile for a user including various interests, notification preferences, geographical regions, etc. For example, a user profile could specify an interest in real estate listings, a real estate type (e.g., condo, house, commercial property, etc.), a price range for listings the user is interested in, a specific neighborhood, etc.”).
Kench discloses a realtor sign as noted above.  Kench does not disclose, but Lee teaches:
wherein the network-connected realtor sign is further configured to: communicate the house preference data to a remote data server (0017, “The beacons may also communicate with a seller device or real estate agent device to provide visitor information associated with visitors to a property. For example, when a first user such as a prospective buyer carriers their mobile device and/or a realtor device into a location such as property for sale by a seller, a beacon located at or near the location may communicate with the mobile device and/or the realtor device to receive prospective buyer information such as financial qualification information, contact information, or buyer preferences and to provide the received prospective buyer information to a second user device such as a mobile phone or other device of a real estate agent or seller at the property.”), 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Lee in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 0013).
Kench discloses a vehicle transceiver, as noted above.  The combination does not teach, but Cheng teaches:
receive, from the remote data server, an alternate match indication when the house preference data matches listing data of an alternate house, and communicate, to the vehicle transceiver, an address of the alternate house (col. 9 line 4-15 and FIG. 1, “As the users pass by the properties where the beacons 110 are located, the mobile devices 120 detect wireless messages from the beacons 110…An example is shown as user interface 125, which shows a notification that a mobile device 120 displays after detecting the beacon 110 located at an apartment with an address of "535 1st St."”)(col. 7 line 35-50, “When a mobile device 120 detects a beacon 110, the mobile device 120 selectively presents a message corresponding to the beacon 110, according to the relevance of the location of the beacon 110 to the user of the mobile device. If the location satisfies certain user-specified criteria, the mobile device 120 can provide a real-time notification to the user while the user is near the beacon 110. If the location does not satisfy the user-specified criteria, the mobile device 120 does not notify the user. The messages for the beacons 110 can each describe the location where the beacon 110 is located, such as a real estate property for sale or for rent. As a result, as a mobile device 120 travels and detects beacons 110, the mobile device 120 can notify the user of nearby properties of interest and provide descriptions of those properties, while not providing unnecessary notifications about properties that are not relevant to the user.”)(col. 17 line 40-47, “Messages provided by the server system 210 [remote data server] for display in a notification 341 may relate to different properties than the one where the detected beacon 250c is located. For example, even if a user is near a beacon for a first property, the server system 210 may provide notification 341 with listing information for a second property, especially if the first property is not within the user's filter parameters and the second property is [alternate match]. In some cases, a user may provide filter parameters that are so strict that there are few or no matches. The server system 210 can generate messages that are helpful in this scenario, even if no pre-determined user-defined message is applicable.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Cheng in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Cheng, so as to provide information on properties the user may be interested (col. 17 line 40-47).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kench/Lee, in view of Min (US 20160034996 A1) (“Min”).
Claim 12:
Kench/Lee teaches claim 8.
Kench discloses a realtor sign associated with the house and a vehicle transceiver, as noted above.  The combination but does not teach, but Min teaches:
wherein the network-connected realtor sign is further configured to receive contact information associated with the user from the vehicle transceiver, and communicate the contact information to a listing agent associated with the house when the house preference data matches the listing data corresponding to the house (0017, “The beacons may also communicate with a seller device or real estate agent device to provide visitor information associated with visitors to a property. For example, when a first user such as a prospective buyer carriers their mobile device and/or a realtor device into a location such as property for sale by a seller, a beacon located at or near the location may communicate with the mobile device and/or the realtor device to receive prospective buyer information such as financial qualification information, contact information, or buyer preferences and to provide the received prospective buyer information to a second user device such as a mobile phone or other device of a real estate agent or seller at the property.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Min in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Min, so as to provide real estate agents relevant information about prospective buyers (0017).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kench/Lee, in view of Akhavan-Saraf et al. (US 20160292740 A1) (“Akhavan-Saraf”).
Claim 13:
Kench/Lee teaches claim 8.
Kench discloses a realtor sign associated with the house, as noted above.  The combination but does not teach, but Akhavan-Saraf teaches:
wherein the network-connected realtor sign is further configured to receive updated listing data associated with the house, and communicate the updated listing data to one or more other network-connected realtor signs or a remote data server storing listing data of a plurality of houses (0056, “FIG. 8 shows a selling agent configuring a chirp beacon. A selling agent has mobile device 10 with an enhanced version of real estate app 18, real estate sellers' app 180. The selling agent desires to assign chirp beacon 20 to a new property. Chirp beacon 20 broadcasts its UUID, which is detected by nearby mobile device 10 and sent to real estate sellers' app 180. Real estate sellers' app 180 displays a list of properties being sold by this selling agent user, and the user selects one of these properties to assign chirp beacon 20 to [updated listing data]. The selected property ID and the UUID read from chirp beacon 20 are sent back over Internet 30 to backend servers 130 [communicate update to remote server] where they are linked in UUID and property ID database 26. The user could also manually type in the UUID, major and minor values.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Akhavan-Saraf in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination with the above teachings of Akhavan-Saraf, so as to allow selling agents to reassign beacons to different locations (0056).
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kench/Rodriguez, in view of Lee, in view of Cheng.
Claim 17:
Kench/Rodriguez teaches claim 15.
Kench further discloses:
storing, by a vehicle memory, house preference data associated with a user (0018, “In one embodiment, event aggregation server 130 is further responsible for establishing user profiles associated with the users of various user devices (e.g., motor vehicle 110 and 120). For example, event aggregation server 130 generates user profiles by receiving from a user a specification of event categories for which notifications should be provided (e.g., real estate, home wares sales, restaurants, etc.).”)(0038, “In one embodiment, event aggregator 270 further maintains a user profile data store 282. User profile generator 276 may interact with user interface generator 226 of motor vehicle 202 in the creation of a user profile. Other devices, such as a user's mobile telephone, personal computer, tablet, etc. may also be used to establish a user profile maintained by event aggregation server. User profile generator 276 establishes a user profile for a user including various interests, notification preferences, geographical regions, etc. For example, a user profile could specify an interest in real estate listings, a real estate type (e.g., condo, house, commercial property, etc.), a price range for listings the user is interested in, a specific neighborhood, etc.”); 
communicating, by the vehicle transceiver (0020, “In one embodiment, motor vehicle 202 is a system, which may include one or more processor(s) 212, a memory 205, a network interface 204, a wireless subsystem 205, a display 206, a navigation system 218, and an imaging system 212.”), the house preference data (0018, “In one embodiment, event aggregation server 130 is further responsible for establishing user profiles associated with the users of various user devices (e.g., motor vehicle 110 and 120). For example, event aggregation server 130 generates user profiles by receiving from a user a specification of event categories for which notifications should be provided (e.g., real estate, home wares sales, restaurants, etc.).”)(0019, “In one embodiment, after a user establishes a user profile with event aggregation server 130, the user's mobile device (e.g., motor vehicle 120) then receives relevant event notifications based on, for example, the motor vehicle's reported location, one or more event characteristics in the user's profile, and whether an event is still active. Therefore, the event notifications are relevant to a user's interests, timely relative to an event's duration, and relevant to a user's current location. For example, motor vehicle 120 may report its location as determined by location system 124 to event aggregation server 130. Then, based on the motor vehicle's 130 current location and a user profile associated with the user of vehicle 120, ongoing events in an event's profile data store can be queried based on the user's profile, location, and time.”); 
Kench discloses a realtor sign associated with a house, and a match indication communicated to the vehicle transceiver when the house preference data matches the listing data corresponding to the house (0009, “FIG. 1 is a block diagram of an exemplary system architecture 100 for capturing, collecting, and distributing event information displayed on signs. In one embodiment, a motor vehicle 110 includes an imaging system 112 (e.g., one or more cameras, RADAR, LIDAR, image analysis processor, etc.) and a positioning system 114 (e.g., GNSS system, such as a global positioning system ( GPS))….Motor vehicle 110 utilizes imaging system 112 to capture an image of an event advertisement sign 150, such as a sign, poster, signboard, sandwich board, etc. placed on a street corner, attached to a traffic light, held by a person, etc. For example, sign 150 illustrates a real estate advertisement signboard typically placed on a street corner with event information providing the purpose of the sign (e.g., a listing for real estate), the listing agent (e.g., Jane Doe), an address associated with a listed property (e.g., 1234 April Boulevard), and a directional indicator relative to the sign's 150 real world location.”)(0018-0019, “In one embodiment, event aggregation server 130 is further responsible for establishing user profiles associated with the users of various user devices (e.g., motor vehicle 110 and 120). For example, event aggregation server 130 generates user profiles by receiving from a user a specification of event categories for which notifications should be provided (e.g., real estate, home wares sales, restaurants, etc…In one embodiment, after a user establishes a user profile with event aggregation server 130, the user's mobile device (e.g., motor vehicle 120) then receives relevant event notifications based on, for example, the motor vehicle's reported location, one or more event characteristics in the user's profile, and whether an event is still active. Therefore, the event notifications are relevant to a user's interests [location/event information matching preference data], timely relative to an event's duration, and relevant to a user's current location.”)(0020, “Beneficially, motor vehicle 120 may receive event information details for events listed by sign 150, which are not actually witnessed by an imaging system (not shown) of motor vehicle 120 or a user of motor vehicle 120. In fact, motor vehicle 120 may not come into any visual contact with sign 150, but may be alerted to the event advertised by the sign based on various characteristics predefined by the user (e.g., real estate listings around location X, for single family homes below the price of Y).”)(0038, “In one embodiment, event aggregator 270 further maintains a user profile data store 282. User profile generator 276 may interact with user interface generator 226 of motor vehicle 202 in the creation of a user profile. Other devices, such as a user's mobile telephone, personal computer, tablet, etc. may also be used to establish a user profile maintained by event aggregation server. User profile generator 276 establishes a user profile for a user including various interests, notification preferences, geographical regions, etc. For example, a user profile could specify an interest in real estate listings, a real estate type (e.g., condo, house, commercial property, etc.), a price range for listings the user is interested in, a specific neighborhood, etc.”)
Kench discloses a realtor sign associated with the house and a vehicle transceiver, as noted above. The combination does not disclose, however Lee teaches:
wherein the realtor sign is a network-connected realtor sign (0033, “FIG. 4 illustrates an example of a flowchart 400 for the real estate information exchange or trading platform (which is also interchangeably referred to as " Real Estate Contents Dealing Platform Flow Chart"). In FIG. 4, at 401, when Bluetooth signals are broadcast via the beacons installed at the real estate property, the user smartphone receives the Bluetooth signals, and based on ID values of the beacons, at 402, location values of the real estate property are identified and verified.”); 
receiving, by the network-connected realtor sign associated with a house, the house preference data;  comparing, by the network-connected realtor sign, the house preference data to listing data corresponding to the house; and communicating, by the network-connected realtor sign, a match indication to the vehicle transceiver when the house preference data matches the listing data corresponding to the house (0031, “When an application which receives the particular ID values broadcast from the beacons [listing data corresponding to the house], the application, sends the received particular ID values to a real estate information server (e.g., realty information server 203). Matching of the particular ID values and the real estate information content IDs is based on contents which are stored in a content database. To retrieve the contents from the content database, distance and location coordinate information between a current access point (AP) and a user smartphone are determined and used. Here, identified information returns ID values and information of presently closest AR which becomes pairing information for the ID value and information of currently closest smartphone. As such, the AP (beacon) installed at the real estate property and the smartphone of the user are matched (or paired), and as a result, exact contents that are relevant to particular coordinate values of the locations of the smartphone are provided to the user who are visiting the particular real estate property and are located at a specific location. Further, if user verification is performed by a user application installed as an app, as to whether the user is a prospective buyer [house preference data], after a successful verification, all the information may be provided to the user via an application installed on the user's smartphone or mobile device.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Lee in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure with the 0013).
The combination does not disclose, but Cheng teaches:
wherein the realtor sign is a network-connected realtor sign communicatively coupled to one or more other network-connected realtor signs and the remote data server (col. 2 line 32-35, “The server system [remote server] can also provide a registration interface that allows an authorized user to specify the location and message associated with each individual beacon. Due to the architecture of the platform, the user can change the message to be provided in response to detection of a beacon rapidly and remotely, for example, through an application or web page.”)(col. 7 line 35-50, “When a mobile device 120 detects a beacon 110, the mobile device 120 selectively presents a message corresponding to the beacon 110, according to the relevance of the location of the beacon 110 to the user of the mobile device [beacon/sign is network connected]. If the location satisfies certain user-specified criteria, the mobile device 120 can provide a real-time notification to the user while the user is near the beacon 110. If the location does not satisfy the user-specified criteria, the mobile device 120 does not notify the user. The messages for the beacons 110 can each describe the location where the beacon 110 is located, such as a real estate property for sale or for rent [property info is provided via beacons at the property]. As a result, as a mobile device 120 travels and detects beacons 110, the mobile device 120 can notify the user of nearby properties of interest and provide descriptions of those properties, while not providing unnecessary notifications about properties that are not relevant to the user.”) (col. 17 line 40-47, “Messages provided by the server system 210 for display in a notification 341 may relate to different properties than the one where the detected beacon 250c is located. For example, even if a user is near a beacon for a first property, the server system 210 may provide notification 341 with listing information for a second property [beacon operatively connected to another property beacon to provide information regarding the second property], especially if the first property is not within the user's filter parameters and the second property is. In some cases, a user may provide filter parameters that are so strict that there are few or no matches. The server system 210 can generate messages that are helpful in this scenario, even if no pre-determined user-defined message is applicable.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Cheng in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Cheng, so as to provide information on other properties the user may be interested (col. 17 line 40-47).
Claim 18:
Kench/Rodriguez/Lee/Cheng teaches claim 17.
The combination does not teach, but Cheng teaches:
communicating, by the network-connected realtor sign, the house preference data to one or more other network-connected realtor signs; receiving, by the network-connected realtor sign from the one or more other network-connected realtor signs, an alternate match indication when the house preference data matches listing data of an alternate network-connected realtor sign from the one or more other network-connected realtor signs; and communicating, by the network-connected realtor sign to the vehicle transceiver, an address of a house associated with the alternate network-connected realtor sign (col. 9 line 4-15 and FIG. 1, “As the users pass by the properties where the beacons 110 are located, the mobile devices 120 detect wireless messages from the beacons 110…An example is shown as user interface 125, which shows a notification that a mobile device 120 displays after detecting the beacon 110 located at an apartment with an address of "535 1st St."”)(col. 7 line 35-50, “When a mobile device 120 detects a beacon 110, the mobile device 120 selectively presents a message corresponding to the beacon 110, according to the relevance of the location of the beacon 110 to the user of the mobile device. If the location satisfies certain user-specified criteria, the mobile device 120 can provide a real-time notification to the user while the user is near the beacon 110. If the location does not satisfy the user-specified criteria, the mobile device 120 does not notify the user. The messages for the beacons 110 can each describe the location where the beacon 110 is located, such as a real estate property for sale or for rent. As a result, as a mobile device 120 travels and detects beacons 110, the mobile device 120 can notify the user of nearby properties of interest and provide descriptions of those properties, while not providing unnecessary notifications about properties that are not relevant to the user.”)(col. 17 line 40-47, “Messages provided by the server system 210 for display in a notification 341 may relate to different properties than the one where the detected beacon 250c is located. For example, even if a user is near a beacon for a first property, the server system 210 may provide notification 341 with listing information for a second property, especially if the first property is not within the user's filter parameters and the second property is. In some cases, a user may provide filter parameters that are so strict that there are few or no matches. The server system 210 can generate messages that are helpful in this scenario, even if no pre-determined user-defined message is applicable.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Cheng in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Cheng, so as to provide information on properties the user may be interested (col. 17 line 40-47).
Claim 19:
Kench/Rodriguez/Lee/Cheng teaches claim 17.
The combination does not teach, but Cheng teaches:
communicating, by the network-connected realtor sign, the house preference data to a remote data server; receiving, by the network-connected realtor sign from the remote data server, an alternate match indication when the house preference data matches listing data of an alternate house; and communicating, by the network-connected realtor sign to the vehicle transceiver, an address of the alternate house (col. 9 line 4-15 and FIG. 1, “As the users pass by the properties where the beacons 110 are located, the mobile devices 120 detect wireless messages from the beacons 110…An example is shown as user interface 125, which shows a notification that a mobile device 120 displays after detecting the beacon 110 located at an apartment with an address of "535 1st St."”)(col. 7 line 35-50, “When a mobile device 120 detects a beacon 110, the mobile device 120 selectively presents a message corresponding to the beacon 110, according to the relevance of the location of the beacon 110 to the user of the mobile device. If the location satisfies certain user-specified criteria, the mobile device 120 can provide a real-time notification to the user while the user is near the beacon 110. If the location does not satisfy the user-specified criteria, the mobile device 120 does not notify the user. The messages for the beacons 110 can each describe the location where the beacon 110 is located, such as a real estate property for sale or for rent. As a result, as a mobile device 120 travels and detects beacons 110, the mobile device 120 can notify the user of nearby properties of interest and provide descriptions of those properties, while not providing unnecessary notifications about properties that are not relevant to the user.”)(col. 17 line 40-47, “Messages provided by the server system 210 for display in a notification 341 may relate to different properties than the one where the detected beacon 250c is located. For example, even if a user is near a beacon for a first property, the server system 210 may provide notification 341 with listing information for a second property, especially if the first property is not within the user's filter parameters and the second property is. In some cases, a user may provide filter parameters that are so strict that there are few or no matches. The server system 210 can generate messages that are helpful in this scenario, even if no pre-determined user-defined message is applicable.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Cheng in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the above teachings of Cheng, so as to provide information on properties the user may be interested (col. 17 line 40-47).
Claim 20:
Kench/Rodriguez/Lee/Cheng teaches claim 17.
Kench discloses a realtor sign associated with the house and a vehicle transceiver, and communicating to the [user] vehicle transceiver, the listing data corresponding to the house when the house preference data matches the listing data corresponding to the house; and displaying, by a vehicle display, the listing data  (0009, “FIG. 1 is a block diagram of an exemplary system architecture 100 for capturing, collecting, and distributing event information displayed on signs. In one embodiment, a motor vehicle 110 includes an imaging system 112 (e.g., one or more cameras, RADAR, LIDAR, image analysis processor, etc.) and a positioning system 114 (e.g., GNSS system, such as a global positioning system ( GPS))….Motor vehicle 110 utilizes imaging system 112 to capture an image of an event advertisement sign 150, such as a sign, poster, signboard, sandwich board, etc. placed on a street corner, attached to a traffic light, held by a person, etc. For example, sign 150 illustrates a real estate advertisement signboard typically placed on a street corner with event information providing the purpose of the sign (e.g., a listing for real estate), the listing agent (e.g., Jane Doe), an address associated with a listed property (e.g., 1234 April Boulevard), and a directional indicator relative to the sign's 150 real world location.”)(0018-0019, “In one embodiment, event aggregation server 130 is further responsible for establishing user profiles associated with the users of various user devices (e.g., motor vehicle 110 and 120). For example, event aggregation server 130 generates user profiles by receiving from a user a specification of event categories for which notifications should be provided (e.g., real estate, home wares sales, restaurants, etc…In one embodiment, after a user establishes a user profile with event aggregation server 130, the user's mobile device (e.g., motor vehicle 120) then receives relevant event notifications based on, for example, the motor vehicle's reported location, one or more event characteristics in the user's profile, and whether an event is still active. Therefore, the event notifications are relevant to a user's interests [location/event information matching preference data], timely relative to an event's duration, and relevant to a user's current location.”)(0020, “Beneficially, motor vehicle 120 may receive event information details for events listed by sign 150, which are not actually witnessed by an imaging system (not shown) of motor vehicle 120 or a user of motor vehicle 120. In fact, motor vehicle 120 may not come into any visual contact with sign 150, but may be alerted to the event advertised by the sign based on various characteristics predefined by the user (e.g., real estate listings around location X, for single family homes below the price of Y).”)(0038, “In one embodiment, event aggregator 270 further maintains a user profile data store 282. User profile generator 276 may interact with user interface generator 226 of motor vehicle 202 in the creation of a user profile. Other devices, such as a user's mobile telephone, personal computer, tablet, etc. may also be used to establish a user profile maintained by event aggregation server. User profile generator 276 establishes a user profile for a user including various interests, notification preferences, geographical regions, etc. For example, a user profile could specify an interest in real estate listings, a real estate type (e.g., condo, house, commercial property, etc.), a price range for listings the user is interested in, a specific neighborhood, etc.”)(0023, “In one embodiment, motor vehicle 202 is a system, which may include one or more processor(s) 212, a memory 205, a network interface 204, a wireless subsystem 205, a display 206, a navigation system 218, and an imaging system 212.”).
Kench does not disclose, however Lee teaches:
communicating, by the network-connected realtor sign to the [user]vehicle transceiver, the listing data corresponding to the house when the house preference data matches the listing data corresponding to the house; and displaying, by a vehicle display, the listing data (0031, “When an application which receives the particular ID values broadcast from the beacons [listing data corresponding to the house], the application, sends the received particular ID values to a real estate information server (e.g., realty information server 203). Matching of the particular ID values and the real estate information content IDs is based on contents which are stored in a content database. To retrieve the contents from the content database, distance and location coordinate information between a current access point (AP) and a user smartphone are determined and used. Here, identified information returns ID values and information of presently closest AR which becomes pairing information for the ID value and information of currently closest smartphone. As such, the AP (beacon) installed at the real estate property and the smartphone of the user are matched (or paired), and as a result, exact contents that are relevant to particular coordinate values of the locations of the smartphone are provided to the user who are visiting the particular real estate property and are located at a specific location. Further, if user verification is performed by a user application installed as an app, as to whether the user is a prospective buyer [house preference data], after a successful verification, all the information may be provided to the user via an application installed on the user's smartphone or mobile device.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Lee in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the 0013).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LANCE Y CAI/Examiner, Art Unit 3625   

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625